 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE SCHUH
   JOSEPH BARTON
 3 Assistant United States Attorneys
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                        CASE NO. 1:19-MJ-00141-DAD-SKO
11
                                   Plaintiff,
12
                           v.                         ORDER WITHDRAWING UNITED STATES
13                                                    MOTION AND PROPOSED ORDER TO REVOKE
     MUSIO ALEJANDRO GOMEZ-RODRIGUEZ                  PRE-TRIAL RELEASE ORDER
14   ET AL.

15                                 Defendants.

16

17          IT IS HEREBY ORDERED THAT, pursuant to the United States’ request, the United States’

18 Motion and Proposed Order filed on July 24, 2019, to revoke the Magistrate Judge’s, the Honorable

19 Erica P. Grosjean, pre-trial release order for the defendant, Musio Alejandro Gomez-Rodriguez, in the

20 above-captioned case (Doc. Nos. 19-20) are deemed withdrawn. The August 5, 2019, hearing on the

21 matter is taken off calendar.

22
     IT IS SO ORDERED.
23

24      Dated:    July 29, 2019
                                                     UNITED STATES DISTRICT JUDGE
25

26
27

28

                                                       1
30
